This suit in equity brought under G. L. c. 214, § 3 (10), to reach and apply the obligation of an insurance company to a judgment debtor, the defendant Carol A. Smith, under a motor vehicle liability policy issued by the defendant National Union Fire Insurance Company (insurer) to the defendant Francis Flanagan, is here for a second time on appeal by the defendant insurer from a decree, once again, favorable to the plaintiff. On the first appeal we ordered that the decree be reversed because of error in the exclusion of a written statement. (354 Mass. 734, 737) The evidence at the second trial consisted of the transcript of the first trial, oral testimony of Smith and the statement which had been erroneously excluded at the first trial. The trial judge made findings of fact and the evidence is reported. We see no point in stating the findings of the judge or in a discussion of the issues raised by the insurer. We are of opinion that the judge was justified in concluding that Smith was a “person responsible for the operation of the automobile with the implied consent of the defendant Francis Flanagan.”

Decree affirmed with costs of appeal.